DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

This action is in reply to the filing submitted by the applicant on January 4, 2021 as well as the telephone interview on December 9, 2020.

Claims 1 - 7, 9, 11 - 20 were amended by Applicant and are hereby entered.
Claims 8 and 10 were cancelled by applicant.
Claims 21 - 22 are new and are hereby entered.
Claims 1 - 7, 9, 11 - 22 are currently pending and have been examined.


Allowable Subject Matter


Claims 1 - 7, 9, 11 - 22 are allowed. 





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims, and, as an ordered combination, the invention is a practical application. The following are the limitations which overcome the prior 35 USC 101 rejection:
determine a trusted payer category of the electronic credit transaction at least by determining that a number of completed transactions between a paver and a payee of electronic credit transactions in transaction history data exceeds a trusted payer transaction threshold;
calculate a routing score of the electronic credit transaction based on application of the transaction routing rules to the determined trusted payer category;
compare the calculated routing score to a routing threshold;
based on the comparing, determine whether to route the electronic credit transaction to a priority processing network or to a credit issuer network for processing, wherein processing the electronic credit transaction by the priority processing network causes a direct funds transfer between a payer account and a payee account on a same day on which the transaction message is received, and wherein processing the electronic credit transaction by the credit issuer network causes the funds transfer between the payer account and the payee account to occur after more than one day;2PatentP05034-US-UTIL
based on the determining, route the transaction message, via the network interface, to the priority processing network for processing;
access training data pairs from a machine learning data structure,
train a machine learning component using the accessed training data pairs, receive feedback data indicating that routing the transaction message to the priority processing network was correct or incorrect, and
input the received feedback data to the trained machine learning component to determine an adjusted value of the routing threshold wherein the adjusted value of the routing threshold is used for a future electronic credit transaction.

A statement of reasons for the indication of allowable subject matter:
the prior art fails to teach or render obvious the limitations of the independent claims.
The applicant has claimed:
receive, via the network interface, a transaction message associated with the electronic credit transaction, the transaction message including transaction data;
access transaction routing rules from at least one routing rules data store; determine a trusted payer category of the electronic credit transaction at least by determining that a number of completed transactions between a paver and a payee of electronic credit transactions in transaction history data exceeds a trusted payer transaction threshold;
calculate a routing score of the electronic credit transaction based on an application of the transaction routing rules to the determined trusted payer category;
compare the calculated routing score to a routing threshold; based on the comparing, determine whether to route the electronic credit transaction to a priority processing network or to a credit issuer network for processing, wherein processing the electronic credit transaction by the priority processing network causes a direct funds transfer between a payer account and a payee account on a same day on which the transaction message is received, and
wherein processing the electronic credit transaction by the credit issuer network causes the funds transfer between the payer account and the payee account to occur after more than one day;2PatentP05034-US-UTIL
based on the determining, route the transaction message, via the network interface, to the priority processing network for processing;
access training data pairs from a machine learning data structure, train a machine learning component using the accessed training data pairs,
receive feedback data indicating that routing the transaction message to the priority processing network was correct or incorrect, and
input the received feedback data to the trained machine learning component to determine an adjusted value of the routing threshold wherein the adjusted value of the routing threshold is used for a future electronic credit transaction.

The following prior art references have been deemed as the most relevant to the allowed claim(s):
Bodington (US20100211445A1) - A set of accounts usable for cashless transactions are electronically linked together. The accounts in the set may be associated with different accountholders, issuers, financial institutions, transaction handlers, or combinations thereof. A stakeholder sets up rules that govern, in part, processing of cashless transactions upon the accounts in the set. The rules alter routing of the cashless transaction from one account to another in the set. Loyalty features are determined accordingly. In one implementation, the rule alters the routing of the cashless transaction to optimize a loyalty feature. Amounts spent in transactions upon the accounts in the account set may be tracked, analyzed or reported on to create targeted offers. Fulfillment of the targeted offers may be conditioned on validating that the actual spend upon the accounts in the set match a predetermined threshold. 
Knowles (US20050027648A1) - A transaction process system (10) provides for data transactions between parties. In a credit card transaction, the parties are the merchant (20), acquiring bank (24), card association (34), issuing bank (14), and cardholder (12). A transaction processing center (30) is positioned between the acquiring bank and the card association. The transaction processing center provides data processing channels for message-based processing (72) and filed-based processing 
Derou-Madeline (US20030145111A1) - The invention concerns a management process for a network of routers based on the technique of training by reinforcement in which priority is given to objects already present in the network over those which wish to enter. 
Musku (US20200162371A1) - Systems and methods provide for route optimization using real time traffic feedback. A network management system can subscribe to receive streaming telemetry (e.g., at line rate) for traffic associated with one or more managed network entities (e.g., flows, sites, networks, network devices, endpoints, applications, etc.) selected for route optimization. The network management system can determine a set of possible routes for the traffic. The network management system can compute metrics (e.g., packet loss, bit rate, throughput, delay, availability, jitter, etc.) for a set of possible routes for the traffic based on the streaming telemetry. The network management system can determine an optimal route from the set of possible routes based on the metrics. The network management system can inject the optimal route into the one or more 
Kumnick (US20150112871A1) - Techniques described herein relate to using tokenization with BIN table routing by configuring a computer system, such as an acquirer computer, to utilize a token BIN translation table to determine which payment processing network(s) are eligible to route a transaction based upon a utilized token. In an embodiment, each token BIN translation table entry associates a token BIN with one or more payment processing networks that are eligible to route transactions. An acquirer computer, upon receiving a token for a transaction, thus may flexibly route the transaction to an eligible network from the set of payment processing networks identified by the entry corresponding to the token's BIN value. The entry may further identify verification methods for the eligible payment processing networks, and may identify product type attributes of the account associated with the token, either of which may be used in determining which payment processing network to select.
Claims 1 - 7, 9, 11 - 22 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
Samdani (US10795886B1) - A system dynamically routes queries from an organization for processing. An incoming query is classified using a base model to determine a canonical group. The query is routed based on the canonical group. Responsive to the query, response data is then provided to the user device. Event data about the query, the routing, and the response data is used to train a first model that is used to determine subsequent routing. When a threshold is reached with respect to the available event data, a second model is trained using the event data. Processing of subsequent queries using the second model results in reduced demand for computer resources and reduces response times. The second model may be retrained on a schedule, or upon occurrence of a trigger event, such as an addition or removal of a canonical group.
Vasseur (US20150195126A1) -  In one embodiment, a routing topology of a network including nodes interconnected by communication links is determined, and activity in the network is monitored to determine a normal behavior of the communication links. Weak communication links in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571)272-3850.  The examiner can normally be reached from 9 a.m. - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/MATTHEW COBB/Examiner, Art Unit 3694 

/Mike Anderson/Primary Patent Examiner, Art Unit 3694